Title: James Madison to V. Ferron, 16 November 1828
From: Madison, James
To: Ferron, V.


                        
                            
                                Sir
                            
                            
                                
                                    Montpr.
                                
                                16 1828
                            
                        
                        
                        I have recd. your letter of the 14th. Instant. The provision for lessons in fencing, having been made by a
                            special act of the Visitors, without any authority to the Rector, to extend it to the case of dancing, I cannot as such
                            give the sanction to your wish. Whether any thing passed at the late meeting of the Visitors from which their sentiments
                            might be inferred, I know not, having not been present. Genl. Cocke the other member of the Executive was, and I shall
                            forward your letter to him, from whom an answer be obtained. With respect
                        
                        
                            
                                J. M
                            
                        
                    